Case 1:20-cv-00146-MAC-KFG Document 4 Filed 07/28/20 Page 1 of 2 PageID #: 13




 UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


MARCUS O’NEAL GRAY,                              §
                                                 §
                 Petitioner,                     §
                                                 §
versus                                           §   CIVIL ACTION NO. 1:20-CV-146
                                                 §
M.K. LEWIS,                                      §
                                                 §
                 Respondent.                     §

                     MEMORANDUM ORDER ADOPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Petitioner Marcus O’Neal Gray, an inmate confined at the Federal Correctional Institution

at Beaumont, Texas, proceeding pro se, filed this petition for writ of mandamus. The court

previously referred this matter to the Honorable Keith F. Giblin, United States Magistrate Judge,

at Beaumont, Texas, for consideration pursuant to 28 U.S.C. § 636 and applicable laws and orders

of this court.

         The magistrate judge has submitted a Report and Recommendation of United States

Magistrate Judge concerning this matter. The magistrate judge recommends that a motion to

dismiss filed by petitioner be granted and this petition dismissed without prejudice pursuant to

Federal Rule of Civil Procedure 41(a).

         The court has received the Report and Recommendation, along with the record, pleadings,

and all available evidence. No objections were filed to the Report and Recommendation.
Case 1:20-cv-00146-MAC-KFG Document 4 Filed 07/28/20 Page 2 of 2 PageID #: 14



                                           ORDER

       Accordingly, the findings of fact and conclusions set forth in the Report are correct and

the Report of the magistrate judge is ADOPTED. Petitioner’s motion to dismiss is GRANTED.

An appropriate final judgment will be entered.

        SIGNED at Beaumont, Texas, this 28th day of July, 2020.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE




                                                 2
